Case 8:17-cv-02327-WFJ-TGW Document 27 Filed 10/08/18 Page 1 of 2 PageID 104




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

LISA CHAVEZ-BARRERA,

       Plaintiff,

v.                                                Case No: 8:17-cv-02327-MSS-TGW

CAPITAL ONE BANK, N.A.,

      Defendant.
_________________________/


                              NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, LISA CHAVEZ-BARRERA (“Plaintiff”), by and through the
undersigned counsel, and hereby submits this Notice of Settlement Pending pursuant to Local
Rule 3.08 (a) and states that Plaintiff and Defendant, CAPITAL ONE BANK, N.A.
(“Defendant”), have reached a settlement with regard to the instant case and are presently
drafting, finalizing, and executing the settlement and dismissal documents. Upon finalization of
the same, the parties will immediately file the appropriate stipulated dismissal documents with
the Court.
       Respectfully submitted on this 8th day of October, 2018,

                                            /s/ Kaelyn Steinkraus
                                            Kaelyn Steinkraus, Esq.
                                            Florida Bar No. 125132
                                            kaelyn@zieglerlawoffice.com

                                            Michael A. Ziegler, Esq.
                                            Florida Bar No. 74864
                                            mike@zieglerlawoffice.com

                                            Law Office of Michael A. Ziegler, P.L.
                                            13575 58th Street North, Suite 129
                                            Clearwater, FL 33760
                                            (p) (727) 538-4188
                                            (f) (727) 362-4778
                                            Attorneys for Plaintiff


                                           Page 1 of 2
Case 8:17-cv-02327-WFJ-TGW Document 27 Filed 10/08/18 Page 2 of 2 PageID 105




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 08 day of October, 2018, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.

                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132




                                            Page 2 of 2
